Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (U.S. 8210283B1), in view of Samuel et al. (U.S. 2015/0226052A1). 
Regarding claim 18, Benson et al. disclose a method comprising: drilling a rotary drilling segment using drilling parameters (col. 6 lines 10-15: drilling equipment 216 is used for rotary drill); 
receiving, by a surface steerable system (controller 144, fig. 1), continuous downhole data from a bottom hole assembly (BHA) during the rotary drilling segment of a wellbore (controller is coupled to database 128 which receives drilling data from the drill string and sensor 214. Refer to col. 5 lines 41-65 and col. 6 lines 22-28); 

determining a difference between the slide drilling instructions and the altered slide drilling instructions (col. 17 lines 35-55: the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made); determining a projected benefit associated with the alteration of the drilling parameters and/or the alteration of the drilling instructions (Benson et al. 
further disclose the need for reduction of dogleg severity of the wellbore (refer to col. 18, lines 61-66, col. 5 lines 3-6, and col. 21 lines 6-12); (iii) reduction in drilling time (refer to col. 5 lines 6-13); (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64).
However, Benson et al. appear to be silent to displaying projected benefits comprising (i) an amount of reduction to tortuosity of the wellbore; (ii) an amount of reduction to dogleg severity of the wellbore; (iii) an amount of reduction in drilling time. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 

Regarding claim 19, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 18 above; Benson et al. further disclose the continuous downhole data comprises inclination data (see fig. 7c and col. 4 lines 57-63: the build rate predictor 1102 uses inclination date to determine build rate).  
Regarding claim 20, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 18 above; Benson et al. further disclose detecting, by the surface steerable system and using the real-time drift rate, a trend of a downhole parameter (the data base 912 stores current and historical data including trends which is available to controller 144. Refer to col. 25 lines 25-29).
Regarding claim 21, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 20 above; Benson et al. further disclose predicting, by the surface steerable system and using the real-time drift rate, a projected trend of the downhole parameter (build rate predictor 1102 and slide estimator 1108 predict projected trends. Refer to col. 26 lines 15-38 and col. 28 lines 5-15).  
Regarding claim 22, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 21 above; Benson et al. further disclose altering, by the surface steerable system and based on the real-time drift rate, the drilling parameters; wherein altering the drilling parameters, by the surface steerable 
Regarding claim 23, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 21 above; Benson et al. further disclose altering, by the surface steerable system and based on the real-time drift rate, slide drilling instructions for an upcoming slide drilling segment; wherein altering the slide drilling instructions, by the surface steerable system, is further based on the projected trend of the downhole parameter (slide planner 1114 together with the controller alters the slides based on the data stored in the database. Also refer to col. 29, lines 29-40). 
Regarding claim 24, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 18 above; Benson et al. further disclose altering, by the surface steerable system (144) and based on the real-time drift rate (refer to col. 6 lines 24-30), slide drilling instructions for an upcoming slide drilling segment (using slide estimator 1108).
Regarding claim 25, the combination of Benson et al. and Samuel et al.  teach all the features of this claim as applied to claim 18 above; Benson et al. further disclose altering, by the surface steerable system (144) and based on the real-time drift rate (refer to col. 6 lines 24-30), slide drilling instructions for an upcoming slide drilling segment (using slide estimator 1108); wherein altering the slide drilling instructions for the upcoming slide drilling segment comprises disregarding the slide drilling instructions to bypass the upcoming slide drilling segment (slide planner 1114 may disregard slide drilling instructions when looking at current position relative to next pipe connection. .
Claims 1-8 and 11-16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (U.S. 8210283B1), in view of Samuel et al. (U.S. 2015/0226052A1) and Edbury et al. (U.S. 2013/0032401A1).
Regarding claim 1, Benson et al. disclose a method of modifying sliding instructions for a slide drill segment while implementing the slide drill segment (refer to abstract and col. 28 lines 5-15: slide estimator receives data and samples the data to estimate a deviation vector and progress while sliding), 
the method comprising: receiving, by a surface steerable system (onsite controller 144, see fig. 1), downhole data from a bottom hole assembly (BHA) during a rotary drilling segment of a wellbore (controller is coupled to database 128 which receives drilling data from the drill string and sensor 214. Refer to col. 5 lines 41-65 and col. 6 lines 22-28); 
identifying, by the surface steerable system (144) and based on the downhole data, a first build rate and sliding instructions for performing the slide drill segment (build rate predictor 1102 and slide estimator 1108 use downhole data and sensor data, which is sent to controller. Refer to col. 26 lines 16-35 and col. 28 lines 5-15);
implementing, by the surface steerable system, at least a portion of the sliding instructions to perform at least a portion of the slide drill segment (slide estimator 1108 is configured to estimate a deviation vector and drilling is progressed while sliding); 

calculating, by the surface steerable system (144) and based on the additional downhole data, a second build rate that is different from the first build rate (slide estimator 1108 is configured to continuously estimate a deviation vector. Refer to col. 6 lines 1-5); 
altering, by the surface steerable system and while performing the slide drill segment, the sliding instructions based on the second build rate and the additional downhole data (col. 6 lines 1-5 and col. 28 lines 5-15: controller 144 continuously alter the sliding instructions based on information received from the slide estimator 1108); 
and implementing, by the surface steerable system, the altered sliding instructions to perform at least another portion of the slide drill segment (col. 6 lines 1-5: the controller calculated correction for the drilling process if the drilling process is outside of the margin of error),
determining a difference between the slide drilling instructions and the altered slide drilling instructions (col. 17 lines 35-55: the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made); determining a projected benefit associated with the difference (Benson et al. further disclose the need for reduction of dogleg severity of the wellbore (refer to col. 18, lines 61-66, col. 5 lines 3-6, and col. 21 lines 6-12); (iii) reduction in drilling time (refer to col. 5 lines 6-13); (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64).

Samuel et al. disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have displayed the projected benefit on a display wherein the benefit includes an amount of reduction to tortuosity of the wellbore, as taught by Samuel et al., to provide the drilling team with information needed to accurately perform the drilling operation. 
However, the combination of Benson et al. and Samuel et al. is silent to wherein the difference comprises a difference in slide length and/or a difference in slide angle; determining a projected benefit associated with the difference in slide length and/or the difference in slide angle; and displaying the projected benefit associated with the difference in slide length and/or the difference in slide angle on a display.
Edbury et al. disclose a method of steering a drill bit to form an opening in a subsurface formation (refer to abstract) wherein a dogleg required is calculated between a current survey at bit and a target inclination/azimuth. Using input sliding dogleg severity expectation, a slide length to achieve the required dogleg may be calculated (refer to paragraphs 0275 and 0279). Edbury et al. further disclose a computer system comprising a display device (refer to paragraphs 0074 and 0075).

Regarding claim 2, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 1 above; Benson et al. further disclose the downhole data comprises inclination data (see fig. 7c and col. 4 lines 57-63: the build rate predictor 1102 uses inclination date to determine build rate).  
Regarding claim 3, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 2 above; Benson et al. further disclose the downhole data further comprises toolface data (refer to col. 28 lines 9-14).  
Regarding claim 4, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 1 above; Benson et al. further disclose the downhole data comprises azimuth data; and wherein the downhole data further comprises toolface data and/or inclination data (refer to col. 4 lines 57-63, col. 6 lines 33-36, and col. 28 lines 9-14).  
Regarding claim 5-6 and 15-16, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 1 and 11; 
Regarding claim 7, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 1 above; Benson et al. further disclose the downhole data comprises motor output (refer to col. 33 lines 4-15).  
Regarding claim 8, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 1 above; Benson et al. further disclose static surveys (col. 27 lines 40-43: borehole estimator receives inputs representing survey information including azimuth and inclination); however, the combination of Benson et al. and Samuel et al.  fail to teach receiving, by the surface steerable system, additional downhole data from the BHA during the slide drill segment occurs between two consecutive static surveys.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Benson et al. and Samuel et al.  before him or her, to have tried receiving, by the surface steerable system, additional downhole data from the BHA during the slide drill segment occurs between 
Regarding claim 11, Benson et al. disclose a method of modifying sliding instructions for a slide drill segment while drilling the slide drill segment (refer to abstract and col. 28 lines 5-15: slide estimator receives data and samples the data to estimate a deviation vector and progress while sliding), the method comprising: 
receiving, by a surface steerable system (onsite controller 144, see fig. 1), downhole data comprising inclination data from a bottom hole assembly (BHA) during a rotary drilling segment of a wellbore (controller is coupled to database 128 which receives drilling data from the drill string and sensor 214. Refer to col. 5 lines 41-65 and col. 6 lines 22-28); 
identifying, by the surface steerable system (144) and based on the downhole data, sliding instructions for performing a slide drill segment (slide estimator 1108. Refer to col. 26 lines 16-35 and col. 28 lines 5-15); 
implementing, by the surface steerable system (144), at least a portion of the sliding instructions to perform at least a portion of the slide drill segment (slide estimator 1108 is configured to estimate a deviation vector and drilling is progressed while sliding);  4824-0919-0491 v.1116Attorney Docket No. 38496.436US01 Customer No. 27683
receiving, by the surface steerable system (144) and while executing the sliding instructions during the slide drill segment, additional downhole data comprising inclination data from the BHA (drilling data from sensor 214 is continually sent to the controller. Refer to col. 5 line 57-col. 6 line 5); 

and implementing, by the surface steerable system, the altered sliding instructions to perform at least another portion of the slide drill segment (col. 6 lines 1-5: the controller calculated correction for the drilling process if the drilling process is outside of the margin of error),
determining a difference between the slide drilling instructions and the altered slide drilling instructions (col. 17 lines 35-55: the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made); determining a projected benefit associated with the difference (Benson et al. further disclose the need for reduction of dogleg severity of the wellbore (refer to col. 18, lines 61-66, col. 5 lines 3-6, and col. 21 lines 6-12); (iii) reduction in drilling time (refer to col. 5 lines 6-13); (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64).
However, Benson et al. appear to be silent to displaying projected benefits comprising (i) an amount of reduction to tortuosity of the wellbore; (ii) an amount of reduction to dogleg severity of the wellbore; (iii) an amount of reduction in drilling time. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 

However, the combination of Benson et al. and Samuel et al. is silent to wherein the difference comprises a difference in slide length and/or a difference in slide angle; determining a projected benefit associated with the difference in slide length and/or the difference in slide angle; and displaying the projected benefit associated with the difference in slide length and/or the difference in slide angle on a display.
Edbury et al. disclose a method of steering a drill bit to form an opening in a subsurface formation (refer to abstract) wherein a dogleg required is calculated between a current survey at bit and a target inclination/azimuth. Using input sliding dogleg severity expectation, a slide length to achieve the required dogleg may be calculated (refer to paragraphs 0275 and 0279). Edbury et al. further disclose a computer system comprising a display device (refer to paragraphs 0074 and 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Benson et al., Samuel et al., and Edbury et al. before him or her, to have modified Benson et al. to have the difference comprises a difference in slide length and/or a difference in slide angle; determining a projected benefit associated with the difference in slide length and/or the difference in slide angle; and displaying the projected benefit associated with 
Regarding claim 12, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose identifying, by the surface steerable system (144) and based on the downhole data (sensor 214), a first build rate; and identifying, by the surface steerable system and based on the additional downhole data, a second build rate that is different from the first build rate; wherein altering the sliding instructions is further based on the second build rate (build rate predictor continuously predict build rate comprising first and second build rate, wherein the rate will be different as the inclination changes, and the slide estimator uses this information for sliding. Refer to col. 26 lines 15-38).  
Regarding claim 13, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose the downhole data further comprises toolface data and wherein the additional downhole data further comprises toolface data (refer to col. 28 lines 9-14).  
Regarding claim 14, the combination of Benson et al., Samuel et al., and Edbury et al. teach all the features of this claim as applied to claim 11 above; Benson et al. further disclose the downhole data further comprises azimuth data; and wherein the additional downhole data further comprises azimuth data (refer to col. 4 lines 57-63, col. 6 lines 33-36, and col. 28 lines 9-14).  
Regarding claim 26, Benson et al. disclose an apparatus (see fig. 1B) adapted to drill a borehole comprising: a drilling too comprising at least one measurement while drilling instrument (202, refer to col. 6 lines 44-47); 

a controller (144, fig. 2A) communicatively connected to the drilling tool and configured to: receive, by the controller, downhole data from the drilling tool during a rotary drilling segment (controller is coupled to database 128 which receives drilling data from the drill string and sensor 214. Refer to col. 5 lines 41-65 and col. 6 lines 22-28); 
identify, by the controller and based on the downhole data, a first build rate and sliding instructions for performing a slide drill segment;  4824-0919-0491 v.1119Attorney Docket No. 38496.436US01 Customer No. 27683
implement, by the controller, at least a portion of the sliding instructions to perform at least a portion of the slide drill segment (slide estimator 1108 use downhole data and sensor data, which is sent to controller. Refer to col. 26 lines 16-35 and col. 28 lines 5-15); 
receive, by the controller, additional downhole data from the drilling tool during the slide drill segment (drilling data from sensor 214 is continually sent to the controller. Refer to col. 5 line 57-col. 6 line 5); 
calculate, by the controller and based on the additional downhole data, a second build rate that is different from the first build rate (slide estimator 1108 is configured to continuously estimate a deviation vector. Refer to col. 6 lines 1-5); 
altering, by the controller and while performing the slide drill segment, the sliding instructions based on the second build rate and the additional downhole data (col. 6 lines 1-5 and col. 28 lines 5-15: controller 144 continuously alter the sliding instructions based on information received from the slide estimator 1108); 

determining a difference between the slide drilling instructions and the altered slide drilling instructions (col. 17 lines 35-55: the current path and the predicted path may be compared. If the difference is greater than the tolerated margin of error, adjustment will be made); determining a projected benefit associated with the difference (Benson et al. further disclose the need for reduction of dogleg severity of the wellbore (refer to col. 18, lines 61-66, col. 5 lines 3-6, and col. 21 lines 6-12); (iii) reduction in drilling time (refer to col. 5 lines 6-13); (iv) reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64).
However, Benson et al. appear to be silent to displaying projected benefits comprising (i) an amount of reduction to tortuosity of the wellbore; (ii) an amount of reduction to dogleg severity of the wellbore; (iii) an amount of reduction in drilling time. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have displayed the projected benefit on a display wherein the benefit includes an amount of reduction to tortuosity of the wellbore, as taught by Samuel et al., to provide the drilling team with information needed to accurately perform the drilling operation. 

Edbury et al. disclose a method of steering a drill bit to form an opening in a subsurface formation (refer to abstract) wherein a dogleg required is calculated between a current survey at bit and a target inclination/azimuth. Using input sliding dogleg severity expectation, a slide length to achieve the required dogleg may be calculated (refer to paragraphs 0275 and 0279). Edbury et al. further disclose a computer system comprising a display device (refer to paragraphs 0074 and 0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Benson et al., Samuel et al., and Edbury et al. before him or her, to have modified Benson et al. to have the difference comprises a difference in slide length and/or a difference in slide angle; determining a projected benefit associated with the difference in slide length and/or the difference in slide angle; and displaying the projected benefit associated with the difference in slide length and/or the difference in slide angle on a display, for improving steering efficiency during the drilling operation. 

Response to Arguments
Applicant’s arguments filed on 12/08/2020 with respect to claim(s) 1, 11, and 26 have been considered but are moot because the new ground of rejection does not rely on at least one of the references applied in the prior rejection of record for any teaching 
Applicant's argument with respect to claim 18 has been fully considered but they are not persuasive. 
Regarding claim 18, applicant argues that Benson et al. fail to teach determining a projected benefit associated with the alteration of the drilling parameters and/or the alteration of the drilling instructions. 
Examiner respectfully disagree. Benson et al. disclose the need for reduction of dogleg severity of the wellbore (refer to col. 18, lines 61-66, col. 5 lines 3-6, and col. 21 lines 6-12), reduction in drilling time (refer to col. 5 lines 6-13), and reduction of cost (refer to col. 5 lines 6-13, col. 15 lines 61-64) which are all projected benefits associated with the alteration of the drilling parameters and/or the alteration of the drilling instructions. 
However, Benson et al. appear to be silent to displaying projected benefits. 
Samuel et al., as previously discussed, disclose a drilling assembly (see fig. 2) comprising a display (241, 242) wherein tortuosity and other drilling data is displayed on display (241; refer to paragraphs 0032 and 0076). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have displayed the projected benefit on a display wherein the benefit includes an amount of reduction to tortuosity of the wellbore, as taught by Samuel et al., to provide the drilling team with information needed to accurately perform the drilling operation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.A/01/13/2021

/Nicole Coy/Primary Examiner, Art Unit 3672